Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 1 of 40




                       Exhibit L




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 2 of 40



                                                                 Page 1

1                     UNITED STATES DISTRICT COURT
2              FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5    ________________________________
                                                )
6                                               )
     IN RE APPLE iPHONE TRUST                   ) CIVIL ACTION NO.
7    LITIGATION                                 ) 4:11-cv-06715YGR
                                                )
8    ________________________________)
9
10
11       ** HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY **
12                        REMOTE PROCEEDINGS OF
13         VIDEOTAPED DEPOSITION OF PHILLIP B. SHOEMAKER
14                      TUESDAY, JANUARY 12, 2021
15
16
17
18
19
20
21
22   REPORTED BY:       REAGAN EVANS, RPR, RMR, CRR, CCRR,
23                      CLR, CRC, CA CSR NO. 8176
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 3 of 40



                                                                 Page 2

1    VIDEOTAPED DEPOSITION OF PHILLIP B. SHOEMAKER, TAKEN
2    REMOTELY ON BEHALF OF THE PLAINTIFF AT 9:04 A.M.,
3    TUESDAY, JANUARY 12, 2021, AT SAN DIEGO, CALIFORNIA,
4    BEFORE REAGAN EVANS, CA CSR NO. 8176, RPR, RMR, CRR,
5    CCRR, CLR, CRC.
6
7    APPEARANCES OF COUNSEL
8
9    FOR PLAINTIFF EPIC GAMES, INC.:
10         CRAVATH SWAINE & MOORE
11         BY:    YONATAN EVEN, ESQ.
12         BY:    AMAL EL BAKHAR, ESQ.
13         BY:    LAUREN KLOSS, ESQ.
14                (ALL APPEARING REMOTELY)
15         825 EIGHTH AVENUE, SUITE 4043B
16         NEW YORK, NEW YORK 10019
17         YEVEN@CRAVATH.COM
18         AELBAKHAR@CRAVATH.COM
19         LKLOSS@CRAVATH.COM
20
21
22
23
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 4 of 40



                                                                 Page 3

1    APPEARANCES OF COUNSEL (CONTINUED)
2
3    FOR CONSUMER CLASS PLAINTIFFS:
4           WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5           BY:    BETSY C. MANIFOLD, ESQ.
6                  (APPEARING REMOTELY)
7           750 B STREET SYMPHONY TOWER, SUITE 1820
8           SAN DIEGO, CALIFORNIA 92101
9           (619) 239-4599
10          MANIFOLD@WHAFH.COM
11                 - AND -
12          BY:    AMANDA SALAS, ESQ.
13          270 MADISON AVENUE, 10TH FLOOR
14          NEW YORK, NEW YORK 10016
15          (212) 545-4600
16          SALAS@WHAFH.COM
17
18
19
20
21
22
23
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 5 of 40



                                                                 Page 4

1    APPEARANCES OF COUNSEL (CONTINUED)
2
3    FOR DEVELOPER PLAINTIFFS:
4           HAGENS BERMAN SOBOL SHAPIRO LLP
5           BY:     BENJAMIN J. SIEGEL, ESQ.
6                   (APPEARING REMOTELY)
7           715 HEARST AVENUE, SUITE 202
8           BERKELEY, CALIFORNIA 94710-1948
9           (510) 725-3000
10          BENS@HBSSLAW.COM
11                  - AND -
12          CARLSON LYNCH LLP
13          BY:     ELIZABETH POLLOCK-AVERY, ESQ.
14                  (APPEARING REMOTELY)
15          1133 PENN AVENUE, 5TH FLOOR
16          PITTSBURGH, PENNSYLVANIA 15222
17          (412) 322-9243
18          EAVERY@CARLSONLYNCH.COM
19
20
21
22
23
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 6 of 40



                                                                 Page 5

1    APPEARANCES OF COUNSEL (CONTINUED)
2
3    FOR APPLE:
4           GIBSON DUNN & CRUTCHER LLP
5           BY:     ZAINAB N. AHMAD, ESQ.
6                   (APPEARING REMOTELY)
7           200 PARK AVENUE, 47TH FLOOR
8           NEW YORK, NEW YORK 10166
9           (212) 351-4000
10          ZAHMAD@GIBSONDUNN.COM
11                  - AND -
12          BY:     HARRY R.S. PHILLIPS, ESQ.
13                  (APPEARING REMOTELY)
14          1050 CONNECTICUT AVENUE NW
15          WASHINGTON, DC 20036
16          (202) 887-3706
17          HPHILLIPS@GIBSONDUNN.COM
18
19
20
21
22
23
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 7 of 40



                                                                 Page 6

1    APPEARANCES OF COUNSEL (CONTINUED)
2
3    FOR APPLE INC.:
4           BY:    KATE KASO-HOWARD, ESQ.
5           BY:    NOREEN KRALL, ESQ.
6                  (APPEARING REMOTELY)
7           ONE APPLE PARKWAY MS 169-2NYJ
8           CUPERTINO, CALIFORNIA 95104
9           (408) 783-8369
10          KKASOHOWARD@APPLE.COM
11          NKRALL@APPLE.COM
12
13
14   ALSO PRESENT:           NEIL GEORGE, VIDEOGRAPHER
15                           MATTHEW REISDORPH, REMOTE TECH
16                           TED WOJCIK, APPLE
17                           (ALL APPEARING REMOTELY)
18
19
20
21
22
23
24
25



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 8 of 40



                                                                Page 24




12                MR. EVEN:      So I'm going to mark as
13     Exhibit 96 a page that we've printed out from your
14     profile on LinkedIn.
15                (Whereupon Shoemaker Exhibit 96 was
16                marked for identification and
17                attached hereto.)
18                MR. EVEN:      Amal, please let us know once
19     that's in Mr. Shoemaker's folder.
20                MS. EL BAKHAR:       Yes, it says it's loaded.
21     BY MR. EVEN:
22           Q    Mr. Shoemaker, please take a look and see
23     if you can open that up.
24           A    Yes, I can open it up.
25           Q    And does this seem like a correct copy of



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 9 of 40



                                                                Page 25

1      your profile on LinkedIn?
2            A    Yes, it does look accurate.
3            Q    And is your LinkedIn profile generally
4      accurate and current?
5            A    Generally, yes.
6            Q    And so if I look at the first page, it says
7      (as read and/or reflected:)
8                        I'm available to help
9                 developers get their apps onto the
10                App Store, and have been advising
11                numerous entities on the issues
12                they face when getting removed from
13                the App Store.
14                Do you see that?
15           A    Yes, I do.
16           Q    And in what way do you help developers get
17     their apps into the App Store?
18           A    That's -- there's a variety of ways.              Most
19     developers have issues in just getting Apple to
20     re-review their apps.
21                And I developed a technique that allows
22     those apps to get re-reviewed relatively quickly.
23           Q    And at a high level, can you explain what
24     that technique is?
25           A    To accurately describe the problems that



         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 10 of 40



                                                                Page 26

1      they're facing and to send those -- send an e-mail
2      to the highest authorities at Apple that manage the
3      App Store.
4              Q     And who would those authorities be?
5
6              Q     And when you say accurately describe the
7      problems that the app developer is facing, how does
8      the app developer know what exactly is the problem
9      that it's facing?
10             A     Because they get rejection notices from the
11     Apple -- the App Store Review team that tells them
12     what issues they are facing.
13             Q     Okay.
14                   And how often do you help developers with
15     issues with getting approved onto the App Store?
16             A     Could be once a month.       Could be once a
17     week.       It depends on -- just on people getting in
18     touch.       I helped someone last week, but nobody
19     recently has contacted me.
20             Q     Okay.
21                   And is there a difference in the way to
22     approach the issue if you're dealing with somebody
23     who is trying to get onto the App Store as opposed
24     to somebody who has been removed from the App Store?
25             A     Each one is different.       Each one is



          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 11 of 40



                                                          Page 113




     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 12 of 40



                                                          Page 114




     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 13 of 40



                                                          Page 115




     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 14 of 40
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 15 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 330

1              ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                             UNITED STATES DISTRICT COURT
4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                                    OAKLAND DIVISION
6                                     ______________
7
                                                   )
8                                                  )
                 IN RE APPLE iPHONE TRUST          )Civil Action No.
9                LITIGATION                        )4:11-cv-06715YGR
                                                   )
10                                                 )
11
12
13
14                            REMOTE VIDEOTAPED DEPOSITION
15                                            OF
16                              PHILLIP BURTON SHOEMAKER
17                                       VOLUME II
18                             Thursday, January 14, 2021
19                                 San Diego, California
20
21
22
23           Reported by:
24           B. Suzanne Hull, CSR No. 13495
25           Pages 330 - 590

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 16 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 331

1                          UNITED STATES DISTRICT COURT
2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                                OAKLAND DIVISION
4                                  ______________
5
                                              )
6                                             )
             IN RE APPLE iPHONE TRUST         )Civil Action No.
7            LITIGATION                       )4:11-cv-06715YGR
                                              )
8                                             )
9
10
11                        Remote videotaped deposition of
12       PHILLIP BURTON SHOEMAKER, Volume II, taken on behalf of
13       Plaintiff, at San Diego, California, beginning at
14       9:07 a.m., and ending at 3:27 p.m., on Thursday,
15       January 14, 2021, before B. SUZANNE HULL, Certified
16       Shorthand Reporter No. 13495.
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 17 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 332

1                                    APPEARANCES
2
3
4
         For Developer               Hagens Berman Sobol Shapiro, LLP
5        Plaintiff:                  By MR. BENJAMIN J. SIEGEL
                                     Attorney at Law
6                                    715 Hearst Avenue
                                     Suite 202
7                                    Berkeley, California 94710
                                     (510) 725-3000
8                                    bens@hbsslaw.com
                                                  - and -
9                                    National Employment Law Project
                                     By MS. ELIZABETH L. AVERY
10                                   Attorney at Law
                                     2030 Addison Street
11                                   Suite 420
                                     Berkeley, California 94704
12                                   (510) 663-5708
13
14
15       For Consumer Class          Wolf Haldenstein Adler Freeman &
         Plaintiffs:                 Herz, LLP
16                                   By MS. BETSY C. MANIFOLD
                                     Attorney at Law
17                                   750 B Street
                                     Symphony Towers
18                                   Suite 1820
                                     San Diego, California 92101
19                                   (619) 234-3896
                                     manifold@whafh.com
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 18 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                 Page 333

1                             APPEARANCES (Continued)
2
3
4        For Defendant Apple:        Gibson Dunn & Crutcher, LLP
                                     By MS. ZAINAB N. AHMAD
5                                    Attorney at Law
                                     200 Park Avenue
6                                    New York, New York 10166
                                     (212) 351-2609
7                                    zahmad@gibsondunn.com
                                                  - and -
8                                    By MR. HARRY R.S. PHILLIPS
                                     Attorney at Law
9                                    1050 Connecticut Avenue, NW
                                     Washington, D.C. 20036
10                                   (202) 955-8234
                                     hphillips2@gibsondunn.com
11
12
         For Defendant Apple,        Apple, Inc.
13       Inc. (In-House):            By MS. KATHERINE A. KASO-HOWARD
                                        MS. NOREEN A. KRALL
14                                   Attorneys at Law
                                     One Infinite Loop
15                                   Stop 169-2NYJ
                                     Cupertino, California 95014
16                                   (408) 974-5527
                                     kkasohoward@apple.com
17                                   nkrall@apple.com
18
19       For Plaintiff Epic          Cravath Swaine & Moore
         Games, Inc.:                By MR. YONATAN EVEN
20                                      MS. AMAL EL BAKHAR
                                     Attorneys at Law
21                                   Worldwide Plaza
                                     825 Eighth Avenue
22                                   New York, New York 10019
                                     (212) 474-1958
23                                   (212) 474-1785
                                     yeven@cravath.com
24                                   aelbakhar@cravath.com
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 19 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 334

1                                    APPEARANCES (Continued)
2
3
4         The Videographer:                    Neil George
5         The Concierge:                       Vincent Maggiano
6         Also Present:                        Amanda Salas
                                               Lauren E. Kloss
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 20 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 379




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 21 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 380




6                  I don't know -- I don't know the number of
7      the next exhibit in order, but if you could just --
8      just pull it up, and you can -- you can tell me.
9                  MR. SIEGEL:      And, Liz, please make sure that
10     all the remaining -- all the remaining exhibits are
11     up.   I think it should just be two more, the one
12     Mr. Shoemaker is looking at and the next one.
13                 MS. AVERY:     Okay.
14                 (Plaintiffs' Exhibit Number PX-166
15                 was marked for identification.)
16                 THE WITNESS:      Okay.
17     BY MR. SIEGEL:
18           Q.    So Mr. Shoemaker, what -- what exhibit
19     number do you have in front of you right now?
20           A.    166-03.
21           Q.    Okay.     Is that Bates numbered
22     APL-APPSTORE_00334340?
23           A.    Yes, it is.
24           Q.    Okay.     Thank you.
25                 So looking at the top of the first page,

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 22 of 40

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 396

1                  So is that fair to say?
2            A.    Yes, it is.
3            Q.    Thank you.
4                  So let's look at Exhibit 168.
5                  (Plaintiffs' Exhibit Number PX-168
6                  was marked for identification.)
7                  THE WITNESS:      Okay.    I have opened it.
8      BY MS. MANIFOLD:
9            Q.    Thank you.
10                 Exhibit 168 is Bates stamped 03233853, and
11     it is entitled app review over- -- overview; is that
12     right?     Yes.
13                 And then you'll notice in the far right --
14     unfortunately, the sticker stamp is over it.                There
15     is a faint thing that says 12/05/10 at the very
16     bottom.     Unfortunately, the sticker covers it.             We
17     can try and redo that if there is a problem, but I'll
18     represent that -- for this moment that that is what
19     that date says -- that date says.
20                 From a high level, does this depict the flow
21     of the app review process in about 2010?
22           A.    Yeah.    Let me have a look at it really fast.
23     It appears to be accurate, yes.
24           Q.    And in looking it over, did this -- this
25     overview -- this high level view of the app review

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 23 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 397

1      process,




4            Q.    So let's just start at the front door; so in
5      order to get an app submitted, is it fair to say you
6      had to be first a paid member of the app developer
7      program?     Correct?
8            A.    Yes.   That's correct.
9            Q.    And then you had to create a bill, the final
10     signed application; correct?
11           A.    Yes.   That's correct.
12           Q.    And then you could go to the front door and
13     upload the app, which is where that big bubble at the
14     top says app submitted; is that correct?
15           A.    Yes.




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 24 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 398




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 25 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 399




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 26 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 400




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 27 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 401




25           Q.    So if all those issues cleared, then the app

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 28 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 402

1      would be approved; is that correct?
2            A.    That is correct.
3            Q.    And then the app would be, in some way or
4      form, loaded onto the App Store; correct?
5            A.    That's correct.
6            Q.    And how are -- from a very high level of
7      view, how are the apps then loaded on the App Store?
8            A.    Well --
9            Q.    Well, let me -- that is -- that is too broad
10     a question.      I apologize for that.
11                 So when the app is loaded onto the
12     App Store, is it loaded into a specific category?
13           A.    Developers, yes.       Developers submit --
14     when -- during their submission process, part of
15     iTunes Connect, when they enter all the marketing
16     data, there is two other -- there is two main things
17     that they put there.         They put in a category and
18     a subcategory of which they want to be presented.
19     Apple doesn't control that.           The developer controls
20     it.
21                 And they self rate.        They talk -- they
22     answer a series of questions to determine what the
23     app should be rated.         Should we rate it four plus,
24     nine plus, twelve plus, or seventeen plus.               And that
25     just means the severity of the content; right?                The

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 29 of 40

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 403

1      adultness of the content, if you will.
2                  So they make those changes.             They set those
3      themselves.      And then when it comes time, once my
4      team would approve the app, it would get put into
5      a queue that -- that ultimately gets uploaded to the
6      store.




                                                       .     But once my
11     team pressed approved, they got some -- they got
12     placed on the store in the category in which they
13     selected.
14           Q.    So from a user perspective, how is the
15     App Store organized?         You mentioned categories.
16     I assume that is one.         How else was the App Store
17     organized from a high level user perspective?
18           A.    Well, high level user perspective, the --
19     the user, when they would launch the App Store, they
20     would see a series of boxes on the screen that are
21     these ones that the App Store marketing team wanted
22     to feature.      They call them splooshes that you put up
23     on the -- on the -- on the App Store.                You could
24     search by -- you could search by anything.                You could
25     go into categories -- various categories.                I have

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 30 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 404

1      forgotten all the categories, but utilities,
2      lifestyle, games -- things like that.              They could
3      choose those and -- and walk through them.
4                  And then there is charts.          There were charts
5      for most downloaded or top downloaded.              Top grossing;
6      so apps that were making the most money.               That means
7      a lot of people were spending a lot of time on those,
8      et cetera.
9             Q.   Okay.    So let's go back into the App Store
10     now.    We have gotten an app approved.            Now let's go
11     back in.     Let's assume that we are reviewing the
12     binary and there is an IAP.
13                 What would happen next?




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 31 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 405




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 32 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 406




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 33 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 407




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 34 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 408




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 35 of 40

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 409




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 36 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 410




3            Q.    Okay.     Meaning that, you know, developers
4      knew that, for example, you know, you had to have
5      a certain type of IAP or certain types of functions
6      triggered an IAP, things like that, clarification?
7            A.    Yes.     Clarification in general all across
8      the board.      For us it was -- for some reason
9      developers thought that because there was no
10     pornography app on the store that they could submit
11     pornography.        They would be the first ones out there;
12     so we had a lot of those.          And -- and until we wrote
13     guidelines saying we will not accept this, they kept
14     trying.




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 37 of 40

                HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 411

1              Q.     Okay.   And I didn't ask you, what is the
2      engine consolidation app from a -- now, don't be
3      technical -- from a very, you know, normal person
4      point of view?
5              A.     Yeah.   So these are apps that all look the
6      same.        Let's say -- let's say you want to -- you want
7      a weather app; right?         You don't want to use Apple's
8      built-in weather app.         You want your own; so people
9      would create a Cupertino weather app, a Sunnyvale
10     weather app, a -- a San Diego weather app,
11     a Carmel Valley weather app, an Encinitas weather
12     app.     I mean, they inundated the store.           They all
13     look the same; they just changed the name and the
14     location that it gave the weather for; so those were
15     apps that we would say, you need to consolidate that.
16     Just give us one weather app that uses your geo
17     location to give me the weather in that area, you
18     know.        You don't need one specifically for Seattle.
19     Just -- just allow them to choose Seattle as one of
20     the -- the weathers that you want to look at.
21                    So there were those.     There were ones for
22     lawyers.        There were ones for barbers.        There were
23     ones for everything.
24             Q.     Okay.
25             A.     So they would submit tens of thousands of

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 38 of 40

              HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 412

1     these at once.       Literally, we would get one app -- we
2     would get 10,000 apps submitted by one developer in
3     one -- over the course of a weekend.
4           Q.    Okay.    Well, that makes sense.
5           A.    Yeah.
6           Q.    Well, I have seen the weather app before,
7     and in San Diego 365 days a year it is always
8     70 degrees.      I can see how that would be a little
9     terrible.




                              Veritext Legal Solutions
    212-267-6868                 www.veritext.com            516-608-2400
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 39 of 40

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 586

1      STATE OF CALIFORNIA )
                                 ) ss.
2      COUNTY OF KERN            )
3
4
5                  I, B. Suzanne Hull, a Certified Shorthand
6      Reporter in the State of California, holding
7      Certificate Number 13495, do hereby certify that
8      PHILLIP BURTON SHOEMAKER, the witness named in the
9      foregoing deposition, was by me duly sworn; that said
10     deposition, was taken Thursday, January 14, 2021, at
11     the time and place set forth on the first page
12     hereof.
13                 That upon the taking of the deposition, the
14     words of the witness were written down by me in
15     stenotypy and thereafter transcribed by computer
16     under my supervision; that the foregoing is a true
17     and correct transcript of the testimony given by the
18     witness.
19                 Pursuant to Federal Rule 30(e), transcript
20     review was requested.
21                 I further certify that I am neither counsel
22     for nor in any way related to any party to said
23     action, nor in any way interested in the result or
24     outcome thereof.
25     ///

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-11 Filed 01/25/21 Page 40 of 40
